Citation Nr: 1104964	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  03-07 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased rating for left knee internal 
derangement, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1990 to November 
1993.

This case was previously before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional Office 
in Pittsburgh, Pennsylvania, (hereinafter RO).  The Board denied 
the Veteran's claim in a November 2005 decision.  The Veteran 
appealed that decision to the United States Court of Appeals for 
Veterans Claims (hereinafter Court).  In an Order dated in August 
2007, the Court remanded the case to the Board for readjudication 
pursuant to a Joint Motion for Remand (hereinafter Joint Motion).  
The Board remanded the case in September 2008 to conduct the 
development requested in the Joint Motion.  Subsequently, the 
Veteran's claim was denied in a May 2009 Board decision.  The 
Veteran then appealed this decision to the Court.  In a 
memorandum decision dated in July 2010, the Court vacated the May 
2009 Board decision and remanded the matter to the Board for 
proceedings consistent with the memorandum decision.  

In June 2004, a hearing was held before the Veterans Law Judge 
signing this document, who was designated by the Chairman to 
conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 
2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The July 2010 memorandum decision determined that a remand of the 
Veteran's claim of entitlement to an increased rating for left 
knee internal derangement is warranted in order for VA to fulfill 
its duty to assist.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 
3.159(c)(2).  At the June 2004 Board hearing, the Veteran 
testified that she could not sit or stand too long while working 
at the United States Postal Service (USPS) and had to resign 
because she was missing a lot of time due to her knee.  There is 
no indication of record that VA obtained, or otherwise accounted 
for, any records of the Veteran's employment with USPS.  For this 
reason, the case must be remanded in order for VA to assist the 
Veteran in obtaining these potentially relevant Federal records.  

In addition, the Veteran should be afforded a VA examination to 
better assess the current severity of her left knee disability.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must contact the Veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence in 
support of his claim. Based on his 
response, the AOJ should attempt to procure 
copies of all records which have not 
previously been obtained from identified 
treatment sources. Specifically, once 
authorization has been obtained from the 
Veteran, the RO must request, obtain, and 
associate with the claims file any private 
treatment records identified by the 
Veteran, as well as all VA treatment 
records related to a left knee disability 
from November 2008 onward. All attempts to 
secure this evidence must be documented in 
the claims file by the AOJ. If, after 
making reasonable efforts to obtain named 
records the AOJ is unable to secure same, 
the AOJ must notify the Veteran and (a) 
identify the specific records the AOJ is 
unable to obtain; (b) briefly explain the 
efforts that the AOJ made to obtain those 
records; and (c) describe any further 
action to be taken by the AOJ with respect 
to the claim. The Veteran must then be 
given an opportunity to respond.

2.  The AOJ must also request the Veteran's 
employment records from the United States 
Postal Service (USPS).  If VA is unable to 
obtain these records from USPS and 
determines that the records do not exist or 
that further efforts to obtain them would 
be futile, this should be documented in the 
claims file and the Veteran should be so 
informed.  The Veteran is hereby advised 
that she should submit any records from 
USPS that she has in her possession and 
fully cooperate with VA's efforts to obtain 
such. 38 C.F.R. § 3.159(c)(2)(i) (2010). 

3.  The AOJ should also schedule the 
Veteran for a new VA examination to 
determine the current extent of the 
impairment resulting from her service-
connected left knee disorder.  The claims 
file must be made available to and reviewed 
by the examiner in conjunction with the 
examination.  All pertinent symptomatology 
and findings must be reported in detail.  
Any indicated special diagnostic tests that 
are deemed necessary for an accurate 
assessment must be conducted.  Any further 
indicated special studies must be conducted 
and all clinical findings reported in 
detail.  The examiner must record pertinent 
medical complaints, symptoms, and clinical 
findings.

The examiner must state the range of motion 
of the left knee in degrees, noting the 
normal range of motion of the knee; 
determine whether there is weakened 
movement, excess fatigability, or 
incoordination attributable to the service-
connected disorder expressed, if feasible, 
in terms of the degree of additional range 
of motion loss or favorable or unfavorable 
ankylosis due to any weakened movement, 
excess fatigability, or incoordination; and 
express an opinion as to whether pain in 
the left knee could significantly limit 
functional ability during flareups or 
during periods of repeated use, noting, if 
feasible, the degree of additional range of 
motion loss or favorable or unfavorable 
ankylosis due to pain on use or during 
flareups.

Additionally, the examiner must provide an 
opinion as to whether the veteran's 
complaints are consistent with the 
objective clinical findings, and whether 
the service connected left knee disability 
limits her ability to work, or affects her 
ability to obtain and maintain 
substantially gainful employment.  If 
necessary, an x-ray of the left knee should 
also be conducted to determine if there is 
arthritis in the knee, and the examiner 
should specifically note whether the 
veteran has arthritis in the left knee when 
he or she renders a diagnosis or 
impression.  A complete rationale for all 
opinions must be provided.  The report 
prepared must be typed.

4. The AOJ must notify the Veteran that it 
is her responsibility to report for the 
examination and to cooperate in the 
development of this claim.  The 
consequences for failure to report for a VA 
examination without good cause may include 
denial of the claim. 38 C.F.R. §§ 3.158, 
3.655 (2010).  In the event that the 
veteran does not report for the 
aforementioned examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

5.  After completing the aforementioned 
actions, reviewing the additional evidence 
received since the issuance of the February 
2009 SSOC, and conducting any other 
development that may be indicated, the AOJ 
should readjudicate the claim.  If this 
readjudication does not result in a 
complete grant of all benefits sought by 
the Veteran, the Veteran and her 
representative must be provided a 
supplemental statement of the case and an 
appropriate period of time must be allowed 
for response.  Thereafter, the case must be 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).

_________________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


